Exhibit 99.1 BAYTEX ENERGY TRUST ANNUAL INFORMATION FORM MARCH26, 2010 TABLE OF CONTENTS Page SELECTED TERMS 1 ABBREVIATIONS 3 CONVERSIONS 3 CONVENTIONS 4 SPECIAL NOTES TO READER 4 BAYTEX ENERGY TRUST 7 GENERAL DEVELOPMENT OF OUR BUSINESS 9 RISK FACTORS 10 DESCRIPTION OF OUR BUSINESS AND OPERATIONS 24 ADDITIONAL INFORMATION RESPECTING BAYTEX ENERGY TRUST 52 ADDITIONAL INFORMATION RESPECTING BAYTEX ENERGY LTD 61 AUDIT COMMITTEE INFORMATION 66 BAYTEX SHARE CAPITAL 68 MARKET FOR SECURITIES 68 RATINGS 70 LEGAL PROCEEDINGS AND REGULATORY ACTIONS 70 INTEREST OF INSIDERS AND OTHERS IN MATERIAL TRANSACTIONS 71 AUDITORS, TRANSFER AGENT AND REGISTRAR 71 INTERESTS OF EXPERTS 71 MATERIAL CONTRACTS 71 INDUSTRY CONDITIONS 72 ADDITIONAL INFORMATION 83 APPENDICES: APPENDIX A REPORT OF MANAGEMENT AND DIRECTORS ON OIL AND GAS DISCLSOURE APPENDIX B REPORT ON RESERVES DATA BY INDEPENDENT QUALIFIED RESERVES EVALUATOR APPENDIX C AUDIT COMMITTEE MANDATE SELECTED TERMS Capitalized terms in this Annual Information Form have the meanings set forth below: Entities Baytex, the Corporation or the Company means Baytex Energy Ltd. Baytex ExchangeCo means Baytex ExchangeCo Ltd. Baytex Partnership means Baytex Energy Partnership, a general partnership, the partners of which are Baytex and Baytex Oil & Gas Ltd. Baytex USA means Baytex Energy USA Ltd. Board of Directors means the board of directors of Baytex. Crew means Crew Energy Inc. OPEC means the Organization of the Petroleum Exporting Countries. Operating Entities means the subsidiaries of the Trust that are actively involved in the acquisition, production, processing, transportation and marketing of crude oil, natural gas liquids and natural gas, being Baytex, Baytex Partnership, Baytex Oil & Gas Ltd. and Baytex USA, each a direct or indirect wholly-owned subsidiary of the Trust, and Operating Subsidiary means any one of them, as applicable. SEC means the United States Securities and Exchange Commission. Trust, we, us or our means Baytex Energy Trust and all its controlled entities on a consolidated basis. Trustee means Valiant Trust Company our trustee. Unitholders means holders of our Trust Units. Independent Engineering COGE Handbook means the Canadian Oil and Gas Evaluation Handbook. NI 51-101 means National Instrument 51-101 "Standards of Disclosure for Oil and Natural Gas Activities" of the Canadian Securities Administrators. Sproule means Sproule Associates Limited, independent petroleum consultants of Calgary, Alberta. Sproule Report means the report prepared by Sproule dated March19, 2010 entitled "Evaluation of the P&NG Reserves of Baytex Energy Trust and Baytex Energy USA Ltd. (As of December31, 2009)". Securities and Other Terms Assignment and Novation Agreement means the assignment and novation agreement made as of January1, 2010 among us, Baytex and Baytex Partnership. Convertible Debentures means our 6.50% convertible unsecured subordinated debentures due December31, 2010 and issued pursuant to the trust indenture dated June6, 2005 among us, Baytex and Valiant Trust Company. - 2- Credit Facilities means, collectively, the operating loan that Baytex has with a chartered bank and a 364-day revolving loan that Baytex has with a syndicate of chartered banks, in an aggregate amount of $515 million, which each mature on June30, 2010 (subject to extension thereafter in certain circumstances). Debentures means our 9.15% series A senior unsecured debentures due August 26, 2016 and issued pursuant to the Indenture. DRIP means our distribution reinvestment plan. Exchangeable Shares means the exchangeable shares of Baytex which are exchangeable for Trust Units. Exchange Ratio means the ratio at which Exchangeable Shares may be converted to Trust Units. GAAP means generally accepted accounting principles in Canada. Indenture means the trust indenture dated August26, 2009 among us, our Operating Entities and Baytex Marketing Ltd. (as guarantors) and Valiant Trust Company. Notes means the 12% unsecured subordinated promissory notes issued by Baytex and held by us pursuant to the plan of arrangement completed on September2, 2003 and other promissory notes issued by Baytex or any of our other Operating Entities to us from time to time. Note Indenture means the note indenture relating to the Notes issued on September2, 2003. NPI means the net profit interests in certain petroleum substances owned by Baytex Partnership. NPI Agreement means the amended and restated net profit interests agreement between us and Baytex made as of September2, 2003, as further amended by an amending agreement dated January1, 2010, providing for the creation of the NPI, which NPI Agreement was subsequently assigned by Baytex to Baytex Partnership on January1, 2010 pursuant to the Assignment and Novation Agreement. Special Voting Units means the special voting units issued by us entitling holders of Exchangeable Shares to voting rights at meetings of Unitholders. Tax Act means the Income Tax Act (Canada), R.S.C. 1985, c. 1 (5th Supp.), as amended, including the regulations promulgated thereunder, as amended from time to time. Trust Indenture means the third amended and restated trust indenture between our trustee, Valiant Trust Company, and Baytex made as of May20, 2008. Trust Unit or Unit means a unit issued by us, each unit representing an equal undivided beneficial interest in our assets. Trust Unit Rights Incentive Plan means our trust unit rights incentive plan. -3- ABBREVIATIONS Oil and Natural Gas Liquids Natural Gas bbl barrel Mcf thousand cubic feet Mbbl thousand barrels MMcf million cubic feet MMbbl million barrels Bcf billion cubic feet NGL natural gas liquids Mcf/d thousand cubic feet per day bbl/d barrels per day MMcf/d million cubic feet per day m3 cubic metres MMbtu million British Thermal Units GJ gigajoule Other BOE or boe barrel of oil equivalent, using the conversion factor of 6 Mcf of natural gas being equivalent to one bbl of oil. BOEs may be misleading, particularly if used in isolation. A BOE conversion ratio of 6 Mcf: 1 bbl is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead. Mboe thousand barrels of oil equivalent. MMboe million barrels of oil equivalent. boe/d barrels of oil equivalent per day. WTI West Texas Intermediate. API the measure of the density or gravity of liquid petroleum products derived from a specific gravity. $ Million means millions of dollars. $000s means thousands of dollars. CONVERSIONS The following table sets forth certain conversions between Standard Imperial Units and the International System of Units (or metric units). To Convert From To Multiply By Mcf Cubic metres Cubic metres Cubic feet Bbl Cubic metres Cubic metres Bbl Feet Metres Metres Feet Miles Kilometres Kilometres Miles Acres Hectares Hectares Acres Gigajoules MMbtu -4- CONVENTIONS Certain terms used herein are defined in NI 51-101 and, unless the context otherwise requires, shall have the same meanings in this Annual Information Form as in NI 51-101. Unless otherwise indicated, references in this Annual Information Form to "$" or "dollars" are to Canadian dollars and references to "US$" are to United States dollars.All financial information contained in this Annual Information Form has been presented in Canadian dollars in accordance with GAAP.Words importing the singular number only include the plural, and vice versa, and words importing any gender include all genders.All operational information contained in this Annual Information Form relates to our consolidated operations unless the context otherwise requires. SPECIAL NOTES TO READER Forward-Looking Statements In the interest of providing our Unitholders and potential investors with information about us, including management's assessment of our future plans and operations, certain statements in this Annual Information Form are "forward-looking statements" within the meaning of the United States Private Securities Litigation Reform Act of 1995 and "forward-looking information" within the meaning of applicable Canadian securities legislation (collectively, "forward-looking statements").In some cases, forward-looking statements can be identified by terminology such as "anticipate", "believe", "continue", "could", "estimate", "expect", "forecast", "intend", "may", "objective", "ongoing", "outlook", "potential", "project", "plan", "should", "target", "would", "will" or similar words suggesting future outcomes, events or performance.The forward-looking statements contained in this Annual Information Form speak only as of the date hereof and are expressly qualified by this cautionary statement. In addition there are forward looking statements in this Annual Information Form under the headings: "Baytex Energy Trust – Federal Tax Changes for Income Trusts and Corporations" (as to our anticipated conversion to a corporation and related tax matters) and "Description of Our Business and Operations – Statement of Reserves Data and Other Oil and Gas Information" (as to our reserves and future net revenues from our reserves, pricing and inflation rates, future development costs, the development of our proved undeveloped reserves and probable undeveloped reserves, future development activities, hedging policies, reclamation and abandonment obligations, tax horizon, exploration and development activities and production estimates). Specifically, this Annual Information Form contains forward-looking statements relating to:the taxation of income trusts; our plans to convert our legal structure from a trust to a corporation, the timing of such conversion, the payment of dividends following such conversion, our ability to utilize our tax pools to reduced our taxable income following such conversion and the impact of such conversion on our unitholders; our distribution practice; the portion of our funds from operations to be allocated to cash distributions and our capital program; our ability to maintain production levels by investing approximately half of our internally generated funds from operations; our ability to grow our reserve base and add to production levels through exploration and development activities complemented by strategic acquisitions; our petroleum and natural gas reserves, including the quantum thereof and the present value of the future net revenue to be derived therefrom; development plans for our properties, including number of potential drilling locations, number of wells to be drilled in 2010, initial production rates from new wells and recovery factors; our heavy oil resource play at Seal, including the resource potential of our undeveloped land, initial production rates from new wells, the ability to recover incremental reserves using waterflood and cyclic steam recovery methods, our assessment of the viability and economics of a commercial-scale cyclic steam injection project, the timing for completion of a commercial-scale cyclic steam injection project and the ability to recover incremental reserves by reducing inter-well spacing; our light oil resource play in North Dakota, including our assessment of the number of wells to be drilled, initial production rates from new wells and average recoveries per well; our working interest production volume for 2010; the existence, operation, and strategy of our commodity price risk management program; funding sources for cash distributions and our capital program; and the impact of existing and proposed governmental and environmental regulation.In addition, information and statements relating to reserves and resources are deemed to be forward-looking statements, as they involve implied assessment, based on certain estimates and assumptions, that the reserves described exist in quantities predicted or estimated, and that the reserves and resources can be profitably produced in the future. -5- These forward-looking statements are based on certain key assumptions regarding, among other things: petroleum and natural gas prices and differentials between light, medium and heavy oil prices; well production rates and reserve volumes; our ability to add production and reserves through our exploration and development activities; capital expenditure levels; the availability and cost of labour and other industry services; the amount of future cash distributions that we intend to pay; interest and foreign exchange rates; and the continuance of existing and, in certain circumstances, proposed tax and royalty regimes.Readers are cautioned that such assumptions, although considered reasonable by Baytex at the time of preparation, may prove to be incorrect. Actual results achieved during the forecast period will vary from the information provided herein as a result of numerous known and unknown risks and uncertainties and other factors.Such factors include, but are not limited to: declines inpetroleum and natural gas prices; variations in interest rates and foreign exchange rates; uncertainties relating to the weakened global economy and consequential restricted access to capital, stock market volatility, market valuations and increased borrowing costs; refinancing risk for existing debt and debt service costs; access to external sources of capital; risks associated with our hedging activities; third party credit risk; risks associated with the exploitation of our properties and our ability to acquire reserves; government regulation and control and changes in governmental legislation; changes in income tax laws, royalty rates and other incentive programs; uncertainties associated with estimating oil and natural gas reserves; risks associated with our conversion to a corporate structure; risks associated with acquiring, developing and exploring for oil and natural gas and other aspects of our operations; the timing of payment of distributions, if any; risks associated with large projects or expansion of our activities; the failure to realize anticipated benefits of acquisitions and dispositions or to manage growth; risks associated with residency restrictions in the ownership of our Trust Units; changes in climate change laws and other environmental regulations; competition in the oil and gas industry for, among other things, acquisitions of reserves, undeveloped lands, skilled personnel and drilling and related equipment; the application of accounting policies;the activities of our Operating Entities and their key personnel; depletion of our reserves; risks associated with securing and maintaining title to our properties; seasonality; our permitted investments; risks associated with our structure and ownership of Trust Units; risks for United States and other non-resident unitholders and other factors, many of which are beyond the control of Baytex. Readers are cautioned that the foregoing list of risk factors is not exhaustive.New risk factors emerge from time to time, and it is not possible for management to predict all of such factors and to assess in advance the impact of each such factor on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements.Readers should also carefully consider the matters discussed under the heading "Risk Factors" in this Annual Information Form. There is no representation by Baytex that actual results achieved during the forecast period will be the same in whole or in part as those forecast and Baytex does not undertake any obligation to update publicly or to revise any of the included forward-looking statements, whether as a result of new information, future events or otherwise, except as may be required by applicable securities law.The forward-looking statements contained in this Annual Information Form are expressly qualified by this cautionary statement. Description of Funds from Operations This Annual Information Form contains references to funds from operations derived from cash flow from operating activities before changes in non-cashworking capital and other operating items. Funds from operations as presented does not have any standardized meaning prescribed by GAAP, and therefore it may not be comparable with the calculation of similar measures for other entities. Funds from operations as presented is not intended to represent operating cash flow or operating profits for the period nor should it be viewed as an alternative to cash flow provided by operating activities, net income or other measures of financial performance calculated in accordance with GAAP. For more information, see our "Management's Discussion and Analysis of the operating and financial results" which includes a definition of "funds from operations" and a reconciliation to cash flow from operating activities and is accessible on the SEDAR website at www.sedar.com. -6- New York Stock Exchange As a Canadian issuer listed on the New York Stock Exchange (the "NYSE"), we are not required to comply with most of the NYSE rules and listing standards and instead may comply with domestic requirements. As a general matter, we are only required to comply with three of the NYSE rules: 1) we must have an audit committee that satisfies the requirements of the United States Securities Exchange Act of 1934; 2) our Chief Executive Officer must promptly notify the NYSE in writing after an executive officer becomes aware of any material non-compliance with the applicable NYSE rules; and3) we must provide a brief description of any significant differences between our corporate governance practices and those followed by U.S. companies listed under the NYSE.We have reviewed the NYSE listing standards applicable to U.S. companies and confirm that our corporate governance practices do not differ significantly from such standards. Access to Documents Any document referred to in this Annual Information and described as being accessible on the SEDAR website at www.sedar.com (including those documents referred to as being incorporated by reference in this Annual Information Form) may be obtained free of charge from us at 2200, 205 – 5th Avenue S.W., Calgary, Alberta, Canada, T2P2V7. -7- BAYTEX ENERGY TRUST General We are an open-ended, unincorporated investment trust created under the laws of the Province of Alberta pursuant to the Trust Indenture. Our head and principal office is located at Suite 2200, 205 – 5th Avenue S.W., Calgary, Alberta, T2P 2V7. We were formed on July 24, 2003 and commenced operations on September 2, 2003 as a result of the completion of a plan of arrangement under the Business Corporations Act (Alberta) on September 2, 2003 involving us, Baytex, Crew, Baytex Acquisition Corp., Baytex ExchangeCo, Baytex Resources Ltd. and Baytex Exploration Ltd. Pursuant to the plan of arrangement, former holders of common shares of Baytex received common shares of Crew and Trust Units, or Exchangeable Shares or a combination thereof, in accordance with the elections made by such shareholders, and Baytex became a subsidiary of us. Inter-Corporate Relationships The following table provides the name, the percentage of voting securities owned by us and the jurisdiction of incorporation, continuance, formation or organization of our subsidiaries either, direct and indirect, as at the date hereof. Percentage of voting securities (directly or indirectly) Jurisdiction of Incorporation/ Formation Baytex Energy Ltd. 100% Alberta Baytex Energy Partnership 100% Alberta Baytex Oil & Gas Ltd. 100% Alberta Baytex Energy USA Ltd. 100% Colorado BEL Liquidity Management LLC 100% Hungary -8- Our Organizational Structure The following diagram describes the inter-corporate relationships among us and our material subsidiaries as well as the flow of cash from the oil and gas properties held by such subsidiaries to us and from us to Unitholders. Note: Cash distributions are made on a monthly basis to Unitholders based upon our funds from operations. Our primary sources of funds from operations are NPI payments from Baytex Partnership and interest on the principal amount of the Notes and other intercorporate notes. In addition to such amounts, prepayments in respect of principal on the Notes and other intercorporate notes may be made from time to time to us before the maturity of such notes. Federal Tax Changes for Income Trusts and Corporations On June 22, 2007, the federal legislation (Bill C-52) (the "SIFT Rules") implementing the tax on distributions by certain publicly traded specified investment flow-through trust entities (a "SIFT") received Royal Assent.The SIFT Rules are not expected to effect us until 2011 provided we do not exceed the normal growth guidelines announced by the Department of Finance.We can increase our equity by approximately $1,160.7 million before 2011 without exceeding the normal growth guidelines. We do not anticipate that the normal growth guidelines will impair our ability to annually replace or grow reserves in the next year as the guidelines allow sufficient growth targets. -9- Under the SIFT Rules, the tax rate for a SIFT (the "SIFT tax") will be the federal general corporate income tax rate and the applicable provincial corporate rate. The federal general corporate income tax rate will be 16.5 percent in 2011 and 15 percent after 2011 and the provincial component will be 10 percent. The tax legislation for the conversion of a SIFT into a taxable Canadian corporation on a tax deferred basis received Royal Assent on March 12, 2009. Management and the Board of Directors continue to work on the plan for converting us to a corporation on or before January 1, 2011.After the conversion, the corporation would expect to allocate its funds from operations among funding a portion of capital expenditures, periodic debt repayments, site reclamation expenditures and cash payments to shareholders in the form of dividends.Current taxes payable by us after converting to a corporation will be subject to normal corporate tax rates.Taxable income as a corporation will vary depending on total income and expenses and vary with changes to commodity prices, costs, claims for both accumulated tax pools and tax pools associated with current year expenditures.As we have approximately $749.7 million of Canadian income tax pools as at December 31, 2009, it is expected that taxable income will be reduced or potentially eliminated for the initial period post-conversion. Returns to shareholders after conversion to a corporation will be impacted by the reduction of funds from operations required to pay current income taxes, if any.Over the longer term, we would expect Canadian investors who hold their Trust Units in a taxable account to be relatively indifferent on an after-tax basis as to whether we are structured as a corporation or as a trust in 2011.However, Canadian tax deferred investors (those holding their trust units in a tax deferred vehicle such as a registered retirement savings plan, a registered retirement income fund or a pension plan) and foreign investors will realize a lower after-tax return on distributions in taxable years after 2011 due to the introduction of the SIFT tax should we stay as a trust, and their inability to claim the dividend tax credit if we convert to a corporation. If a conversion from the trust structure to a corporation is approved by the Unitholders, the income tax payable will vary and each Unitholder should consult their own tax advisor for details on the direct impact to themselves. For more information, see "Risk Factors – Risks Relating to our Business and Operations – Income tax laws, or other laws or government incentive programs or regulations relating to our industry may in the future be changed or interpreted in a manner that adversely affects us and our Unitholders" and "– We are in the process of converting to a corporate structure which may result in adverse consequences to our financial condition". GENERAL DEVELOPMENT OF OUR BUSINESS History and Development On June 15, 2007, we completed a public offering of 7,000,000 subscription receipts (the "Sub Receipts") for gross proceeds of $149,450,000. Upon the June 26, 2007 closing of the property acquisition described below, the holders of the Sub Receipts received one Trust Unit in exchange for each Sub Receipt held. The net proceeds of this financing were used to partially fund the acquisition of properties at Pembina and Lindbergh described below. On June 26, 2007, we completed the indirect acquisition of certain oil and gas producing properties in the Pembina and Lindbergh areas of Alberta for $238 million. These assets were producing approximately 4,500 boe/d of total production at the time of the acquisition. This production was comprised of 2,200 bbl/d of light oil and NGL and 8.0 MMcf/d of natural gas from the Pembina area, and 1,000 bbl/d of heavy oil from the Lindbergh area. The acquisition in the Pembina area allowed us to establish a new core area in the Nisku trend, offering greater exposure to high netback light oil and NGL targets. The assets included 26,000 net acres of undeveloped land in the Pembina area. Lindbergh is a project that offers a large heavy oil resource in place that is amenable to primary (cold) production. Its shallow-depth and multiple zone character provide a low-cost source of recompletion and drilling inventory. In addition to the primarily non-operated producing assets at Lindbergh, we also acquired 11,000 net acres of 100% interest undeveloped land that may include opportunities for shallow natural gas development. -10- On June 4, 2008, we acquired all of the issued and outstanding shares of Burmis Energy Inc. ("Burmis") on the basis of 0.1525 of a Trust Unit for each Burmis common share.Approximately 6.38 million Trust Units were issued pursuant to this transaction, which was valued at approximately $180.5 million.Pursuant to this transaction, we acquired multi-zone, liquids-rich natural gas and light oil properties located in west central Alberta and approximately 110,300 net acres of undeveloped land.Production from the Burmis properties averaged 3,791 boe/d during the first quarter of 2008. During the third quarter of 2008, we acquired a significant land position in a Bakken/Three Forks light oil resource play in the Williston Basin in northwest North Dakota from a private company (the "North Dakota Project").Upon making all deferred payments associated with the transaction, we will have acquired a 37.5% interest in 263,000 (98,600 net) acres, 94% of which are undeveloped.In addition, we acquired approximately 300 boe/d (95% oil) of production.The seller retained the remaining 62.5% interest in the project lands and production. On April14, 2009, we completed a public offering of 7,935,000 Trust Units at a price of $14.50 per Trust Unit for gross proceeds of $115,057,500.The net proceeds of the offering were used to repay outstanding bank indebtedness. On July 30, 2009, we completed the acquisition of predominantly heavy oil assets located in the Kerrobert and Coleville areas of southwest Saskatchewan, plus certain natural gas assets located in the Ferrier area of west central Alberta effective May 1, 2009.Aggregate cash consideration for the acquisition was $86.2 million, net of adjustments such as net operating income for the interim period fromMay 1, 2009 to July30, 2009 and prepaid items.The acquired assets were producing approximately 3,000boe/d (72%heavy oil and 28%natural gas) at the time of the acquisition.The acquired assets included approximately 47,700net acres of developed land and 63,300net acres of undeveloped land in close proximity to our Lloydminster area. On August26, 2009, we completed a public offering of $150 million principal amount of 9.15% SeriesA senior unsecured debentures due August26, 2016.The net proceeds of the offering along with funds drawn on the Credit Facilities were used to fund the redemption effective September25, 2009 of the following senior subordinated notes of Baytex: 9.625% notes due July15, 2010 (principal amount US$179.7 million) and 10.5% notes due February15, 2011 (principal amount US$0.2 million). In November, 2009, we reached an agreement with our joint venture partner in the North Dakota Project to pre-pay the remaining deferred acquisition payments.The original participation agreement with the joint venture partner called for deferred acquisition payments totalling approximately US$36 million to be made prior to the spud date of each of the remaining 24 earning wells, occurring more or less rateably until approximately January2011.On December15, 2009, we paid our joint venture partner US$33.2million to complete the remaining deferred acquisition payments and to earn the right to operate a portion of the joint project area effective at the beginning of 2010. Significant Acquisitions During the year ended December 31, 2009, we did not complete any acquisitions for which disclosure was required under Part8 of National Instrument 51-102. RISK FACTORS You should carefully consider the following risk factors, as well as the other information contained in this Annual Information Form and our other public filings before making an investment decision.If any of the risks described below materialize, our business, financial condition or results of operations could be materially and adversely affected.Additional risks and uncertainties not currently known to us that we currently view as immaterial may also materially and adversely affect our business, financial condition or results of operations.Residents of the United States and other non-residents of Canada should have additional regard to the risk factors under the heading "– Certain Risks for United States and other non-resident Unitholders". -11- The information set forth below contains "forward-looking statements", which are qualified by the information contained in the section of this Annual Information Form entitled "Special Notes to Reader – Forward-Looking Statements". Risks Relating to Our Business and Operations Declines in oil and natural gas prices will adversely affect our financial condition Our operational results and financial condition, and therefore the amounts we pay to Unitholders as distributions, will be dependent on the prices received for our oil and natural gas production.The extreme volatility of oil and natural gas prices over the past few years has impacted our monthly distributions per Trust Unit, which reached a high of $0.25 for June to November 2008, before being reduced to $0.18 for December 2008 and January 2009 and $0.12 for February to November 2009.With the recovery in oil and natural gas prices, monthly distributions per Trust Unit were increased to $0.18 in December 2009.Declines in oil and natural gas prices will result in further declines in, or elimination of such distributions.Oil and natural gas prices are determined by economic factors and in the case of oil prices, political factors and a variety of additional factors beyond our control.These factors include economic conditions in the United States and Canada and worldwide, the actions of OPEC, governmental regulation, political stability in the Middle East and elsewhere, internal capacity to produce natural gas in the United States from shale deposits, the foreign supply of oil and natural gas, risks of supply disruption, the price of foreign imports and the availability of alternative fuel sources.Any substantial and extended decline in the price of oil and natural gas would have an adverse effect on the carrying value of our proved and probable reserves, net asset value, borrowing capacity, revenues, profitability and funds from operations and ultimately on our financial condition and therefore on the amounts to be distributed to our Unitholders.Volatile oil and natural gas prices make it difficult to estimate the value of producing properties for acquisitions and often cause disruption in the market for oil and natural gas producing properties, as buyers and sellers have difficulty agreeing on such value.Price volatility also makes it difficult to budget for and project the return on acquisitions and development and exploitation projects. Variations in interest rates and foreign exchange rates could affect our ability to service our debt There is a risk that the interest rates will increase given the current historical low level of interest rates.An increase in interest rates could result in a significant increase in the amount we pay to service debt, resulting in a decrease in distributions to Unitholders, and could impact the market price of the Trust Units. World oil prices are quoted in United States dollars and the price received by Canadian producers is therefore affected by the Canadian/U.S. dollar exchange rate that may fluctuate over time and in fact increased by 17% in 2009.A material increase in the value of the Canadian dollar negatively impacts our production revenue and our ability to maintain future distributions.Future Canadian/United States exchange rates could also impact the future value of our reserves as determined by our independent evaluator. The global economy has not fully recovered and unforeseen events may negatively impact our financial condition Market events and conditions, including disruptions in the international credit markets and other financial systems and the deterioration of global economic conditions, caused significant volatility to commodity prices over the last few years.These conditions worsened in 2008 and continued in early 2009, causing a loss of confidence in the broader U.S. and global credit and financial markets and resulting in the collapse of, and government intervention in, major banks, financial institutions and insurers and creating a climate of greater volatility, less liquidity, widening of credit spreads, a lack of price transparency, increased credit losses and tighter credit conditions.Notwithstanding various actions by governments, concerns about the general condition of the capital markets, financial instruments, banks, investment banks, insurers and other financial institutions caused the broader credit markets to further deteriorate and stock markets to decline substantially.Although economic conditions improved towards the latter portion of 2009 and continue to improve in 2010, these factors have negatively affected company and trust valuations and continue to impact the performance of the global economy going forward. -12- Our bank credit facility will need to be renewed prior to June 30, 2010 and failure to renew, in whole or in part, or higher interest charges will adversely affect our financial condition We currently have Credit Facilities in the amount of $515million. At December31, 2009, we had approximately $198million of unused credit available under the Credit Facilities.In the event that the Credit Facilities are not extended before June30, 2010, indebtedness under the Credit Facilities will be repayable at that date.There is also a risk that the Credit Facilities will not be renewed for the same amount or on the same terms. As at December 31, 2009, our outstanding indebtedness included $7.8 million of Convertible Debentures which are convertible at the option of the holder at any time into fully-paid Trust Units at a price of $14.75 per unit and mature on December 31, 2010.We intend to partially fund these debt maturities with our existing Credit Facilities; however, we are subject to limitations on the amounts we can draw on our Credit Facilities in order to repay the Convertible Debentures. Subject to certain rights we have under our Credit Facilities to the extent the amounts outstanding thereunder have been reduced by payments sourced from equity issues, asset sales or the unwinding of hedges, the maximum amount we may draw for any such repayments is 20% of the amount of our Credit Facilities and this amount is reduced to nil if the amount drawn on our Credit Facilities exceeds 75% of the amount thereof. In the event we are unable to refinance our debt obligations, it may impact our ability to fund our ongoing operations and distribute cash. We are required to comply with covenants under the Credit Facilities and the indentures governing the Debentures and Convertible Debentures.In the event that we do not comply with these covenants, our access to capital could be restricted or repayment could be required on an accelerated basis by our lenders, and the ability to make distributions to our Unitholders may be restricted.The lenders under the Credit Facilities have security over substantially all of our assets.If we become unable to pay our debt service charges or otherwise commit an event of default such as breach of our financial covenants, the lenders under the Credit Facilities may foreclose on or sell our working interests in our properties. Amounts paid in respect of interest and principal on debt may reduce distributions.Variations in interest rates and scheduled principal repayments could result in significant changes in the amount required to be applied to debt service before payment of distributions.Certain covenants in the agreements with our lenders under the Credit Facilities and the holders of the Debentures may also limit distributions.Although we believe the Credit Facilities will be sufficient for our immediate requirements, there can be no assurance that the amount will be adequate for our future financial obligations including our future capital expenditure program, or that we will be able to obtain additional funds. From time to time we may enter into transactions which may be financed in whole or in part with debt.The level of our indebtedness from time to time could impair our ability to obtain additional financing on a timely basis to take advantage of business opportunities that may arise. We have been historically reliant on external sources of capital, borrowings and equity sales, and if unavailable, our financial condition will be adversely affected As future capital expenditures will be financed out of funds from operations, borrowings and possible future equity sales, our ability to do so is dependent on, among other factors, the overall state of capital markets and investor appetite for investments in the energy industry and our securities in particular. To the extent that external sources of capital become limited or unavailable or available on onerous terms, our ability to make capital investments and maintain or expand existing assets and reserves may be impaired, and our assets, liabilities, business, financial condition, results of operations and distributions may be materially and adversely affected as a result. Alternatively, we may issue additional Trust Units from treasury at prices which may result in a decline in production per Trust Unit and reserves per Trust Unit or may wish to borrow to finance significant acquisitions or development projects to accomplish our long term objectives on less than optimal terms or in excess of our optional capital structure. -13- We believe that estimated funds from operations, together with the existing credit facility, will be sufficient to substantially finance our current operations, distributions to Unitholders and planned capital expenditures for theensuing year.The timing of most of our capital expenditures is discretionary and there are no material long-term capital expenditure commitments. The level of distributions is also discretionary, and we have the ability to modify distribution levels should funds from operations be negatively impacted by a reduction in commodity prices or other factors.However, if funds from operations is lower than expected or capital costs for these projects exceed current estimates, or if we incur major unanticipated expenses related to development or maintenance of our existing properties, we may be required to seek additional capital to maintain our capital expenditures at planned levels.Failure to obtain any financing necessary for our capital expenditure plans may result in a delay in development or production on our properties or a decrease in distributions. Our hedging activities may negatively impact our income and our financial condition We may manage the risk associated with changes in commodity prices by entering into petroleum or natural gas price hedges.If we hedge our commodity price exposure, we may forego some of the benefits we would otherwise experience if commodity prices were to increase.As at December 31, 2009, our balance sheet reflected $25.9million of net unrealized gains resulting from hedges to protect our commodity risk exposure.For more information in relation to our commodity hedging program, see "Statement of Reserves Data and Other Oil and Natural Gas Information – Other Oil and Gas Information – Forward Contracts".We may initiate certain hedges to attempt to mitigate the risk of the Canadian dollar appreciating against the U.S. dollar.The increase in the exchange rate for the Canadian dollar and future Canadian/United States exchange rates will impact future distributions and the future value of our reserves as determined by independent evaluators.These hedging activities could expose us to losses and to credit risk associated with counterparties with which we contract. Failure of third parties to meet their contractual obligations to us may have a material adverse affect on our financial condition We are exposed to third party credit risk through our contractual arrangements with our current or future joint venture partners, third party operators, marketers of our petroleum and natural gas production, hedge counterparties and other parties.We manage this credit risk by entering into sales contracts with only creditworthy entities and reviewing our exposure to individual entities on a regular basis.However, in the event such entities fail to meet their contractual obligations to us, such failures may have a material adverse effect on our business, financial condition, results of operations and prospects.In addition, poor credit conditions in the industry and of joint venture partners may impact a joint venture partner's willingness to participate in our ongoing capital program, potentially delaying the program and the results of such program until we find a suitable alternative partner. Our ability to maintain distributions is dependent on a number of factors including volatility of prices for oil and gas, interest rates, sources of capital, changes in legislation and those set forth below Our ability to add to our oil and natural gas reserves is highly dependent on our success in exploiting existing properties and acquiring additional reserves.Our long-term commercial success depends on our ability to find, acquire, develop and commercially produce petroleum and natural gas reserves. Future oil and natural gas exploration may involve unprofitable efforts, not only from dry wells, but also from wells that are productive but do not produce sufficient petroleum substances to return a profit after drilling, operating and other costs. Completion of a well does not assure a profit on the investment or recovery of drilling, completion and operating costs. In addition, drilling hazards or environmental damage could greatly increase the cost of operations, and various field operating conditions may adversely affect the production from successful wells. These conditions include delays in obtaining governmental approvals or consents, shut-ins of connected wells resulting from extreme weather conditions, insufficient storage or transportation capacity or other geological and mechanical conditions. While diligent well supervision and effective maintenance operations can contribute to maximizing production rates over time, production delays and declines from normal field operating conditions cannot be eliminated and can be expected to adversely affect revenue and cash flow levels to varying degrees. New wells we drill or participate in may not become productive and we may not recover all or any portion of our investment in wells we drill or participate in. The cost of drilling, completing and operating a well is often uncertain, and cost factors can adversely affect the economics of a project. -14- Higher operating costs for our underlying properties will directly decrease the amount of cash flow received by us and, therefore, may reduce distributions to our Unitholders. Labour costs, electricity, gas processing, well servicing and chemicals are a few of our operating costs that are susceptible to material fluctuation. There is no assurance that further commercial quantities of petroleum and natural gas will be discovered or acquired by us. There is no assurance we will be successful in developing additional reserves or acquiring additional reserves on terms that meet our investment objectives.Without these reserves additions, our reserves will deplete and as a consequence, either production from, or the average reserves life of, our properties will decline, which will result in a reduction in the value of Trust Units and in a reduction in funds from operations available for distributions to Unitholders. Our business is heavily regulated and such regulation increases our costs and may adversely affect our financial condition Oil and natural gas operations (including land tenure, exploration, development, production, refining, pricing, transportation and marketing) are subject to extensive controls and regulations imposed by various levels of government, which may be amended from time to time. Governments may regulate or intervene with respect to prices, taxes, royalties and the exportation of oil and natural gas.Regulation increases our costs.In order to conduct oil and gas operations, we require licenses and permits from various governmental authorities.There can be no assurance that we will be able to obtain all of the licenses and permits that may be required to conduct operations that we may wish to undertake.See "Industry Conditions". Income tax laws, or other laws or government incentive programs or regulations relating to our industry may in the future be changed or interpreted in a manner that adversely affects us and our Unitholders We expect to continue to qualify as a mutual fund trust for purposes of the Tax Act. We may not, however, always be able to satisfy any future requirements for the maintenance of mutual fund trust status. Should our status as a mutual fund trust be lost or successfully challenged by a relevant tax authority, certain adverse consequences may arise for us and our Unitholders. Some of the significant consequences of losing mutual fund trust status are as follows: · We would be taxed on certain types of income distributed to Unitholders, including income generated by theNPI held by us. Payment of this tax may have adverse consequences for some Unitholders, particularly Unitholders that are not residents of Canada and residents of Canada that are otherwise exempt from Canadian income tax. · We would cease to be eligible for the capital gains refund mechanism available under Canadian tax laws. · Trust Units held by Unitholders that are not residents of Canada would become taxable Canadian property. These non-resident holders would be subject to Canadian income tax on any gains realized on a disposition of Trust Units held by them. · Trust Units could cease to be a qualified investment for registered retirement savings plans ("RRSPs"), registered education savings plans ("RESPs"), deferred profit sharing plans ("DPSPs"), registered disability savings plans ("RDSPs"), tax free savings accounts ("TFSAs") and registered retirement income funds ("RRIFs").Where, at the end of a month, a RRSP, DPSP, RESP or RRIF holds Trust Units that cease to be a qualified investment, the plan must, in respect of that month, pay a tax equal to 1% of the fair market value of the Trust Units at the time such Trust Units were acquired by the plan.Trusts governed by RRSPs, RDSPs, TFSAs or RRIFs which hold Trust Units that are not qualified investments will be subject to tax on the income attributable to the Trust Units while they are not qualified investments, including the full capital gains, if any, realized on the disposition of such Trust Units.Where a trust governed by a RRSP or a RRIF acquires Trust Units that are not qualified investments, the value of the investment is included in the income of the annuitant for the year of the acquisition.Trusts governed by RESPs which hold Trust Units that are not qualified investments can have their registration revoked by the Canada Revenue -15- Agency.The holder of a RDSP or TFSA which holds Trust Units that are not qualified investments will be subject to tax equal to 50% of the fair market value of the Trust Units. In addition, we may take certain measures in the future to the extent we believe necessary to ensure that we maintain our status as a mutual fund trust. These measures could be adverse to certain holders of Trust Units, particularly "non-residents" of Canada as defined in the Tax Act.See "Additional Information Respecting Baytex Energy Trust – Trust Indenture – Non-resident Unitholders". Tax authorities having jurisdiction over us or Unitholders may disagree with how we calculate our income for tax purposes or could change administrative practices to our detriment or the detriment of Unitholders. The oil and natural gas industry is subject to extensive controls and regulations governing its operations (including land tenure, exploration, development, production, refining, transportation, and marketing) imposed by legislation enacted by various levels of government and with respect to pricing and taxation of oil and natural gas by agreements among the governments of Canada, Alberta, British Columbia, and Saskatchewan, all of which should be carefully considered by investors in the oil and gas industry.All of such controls, regulations and legislation are subject to revocation, amendment or administrative change, some of which have historically been material and in some cases materially adverse and there can be no assurance that there will not be further revocation, amendment or administrative change which will be materially adverse to our assets, reserves, financial condition or results of operations or prospects and our ability to maintain distributions. There are numerous uncertainties inherent in estimating quantities of recoverablepetroleum and natural gas reserves, including many factors beyond our control Although we, together with Sproule, have carefully prepared the reserves figures included in this Annual Information Form and believe that the methods of estimating reserves have been verified by operating experience, such figures are estimates and no assurance can be given that the indicated levels of reserves will be produced. In general, estimates of economically recoverable petroleum and natural gas reserves and resources and the future net revenues therefrom are based upon a number of variable factors and assumptions, such as historical production from the properties, production rates, ultimate reserve recovery, timing and amount of capital expenditures, marketability of petroleum and natural gas, royalty rates, the assumed effects of regulation by governmental agencies and future operating costs, all of which may vary materially from actual results.All such estimates are based on professional judgment and classifications of reserves, which, by their nature have a high degree of subjectivity. For those reasons, estimates of the economically recoverable oil and natural gas reserves or estimates of resources attributable to any particular group of properties, classification of such reserves based on risk of recovery and estimates of future net revenues associated with reserves prepared by different engineers, or by the same engineers at different times, may vary. The reserves and recovery information contained in the Sproule Report is only an estimate and the actual production and ultimate reserves from the properties may be greater or less than the estimates prepared by Sproule and such variations could be material.The Sproule Report has been prepared using certain commodity price assumptions which are described in the notes to the reserves tables.If we realize lower prices for crude oil, natural gas liquids and natural gas and they are substituted for the price assumptions utilized in the Sproule Report, the present value of estimated future net revenues for our reserves and our net asset value would be reduced and the reduction could be significant. The estimates in the Sproule Report are based in part on the timing and success of activities we intend to undertake in future years. The reserves and estimated cash flows to be derived therefrom contained in the Sproule Report will be reduced, in future years, to the extent that such activities do not achieve the level of success assumed in the Sproule Report. Estimates of proved undeveloped reserves are sometimes based upon volumetric calculations and upon analogy to similar types of reserves rather than actual production history.Recovery factors and drainage areas were estimated by experience and analogy to similar producing pools.Estimates based on these methods are generally less reliable than those based on actual production history.Subsequent evaluation of the same reserves based upon production history and production practices will result in variations in the estimated reserves and such variations could be material. -16- We are in the process of converting to a corporate structure which may result in adverse consequences to our financial condition New federal legislation passed in June 2007, will apply a taxat the trust level on distributions of certain income from trusts, such as us, at rates of tax comparable to the combined federal and provincial corporate tax and will treat such distributions as dividends to the Unitholders effective January 1, 2011.The SIFT tax results in adverse tax consequences to us and certain Unitholders (including most particularly Unitholders that are tax deferred or non-residents of Canada) and may impact our distributions. The SIFT tax will substantially eliminate the competitive advantage that we and other Canadian energy trusts enjoyed relative to their corporate peers in raising capital in a tax-efficient manner, and will make the Trust Units less attractive as an acquisition currency. As a result, it may become more difficult for us to compete effectively for acquisition opportunities. There can be no assurance that we will be able to reorganize our legal and tax structure to substantially mitigate the expected impact of the SIFT tax. No assurance can be provided that the SIFT tax will not apply to us prior to January 1, 2011, or that the legislation will not be further changed in a manner which adversely affects us and our Unitholders.For more information, see "Baytex Energy Trust – Federal Tax Changes for Income Trusts and Corporations". Acquiring, developing and exploring for oil and natural gas involves many risks, which even a combination of experience, knowledge and careful evaluation may not be able to overcome These risks include, but are not limited to, encountering unexpected formations or pressures, premature declines of reservoirs, blow-outs, craterings, equipment failures and other accidents, sour gas releases and spills, uncontrollable flows of oil, natural gas or well fluids, the invasion of water into producing formations, adverse weather conditions, pollution, other environmental risks, fires, spills and delays in payments between parties caused by operation or economic matters which could result in substantial damage to oil and natural gas wells, production facilities, other property and the environment, personal injuries, loss of life and other hazards, all of which could result in liability.These risks will increase as the Trust undertakes more exploratory activity.Although we maintain insurance in accordance with customary industry practice, we are not fully insured against all of these risks nor are all such risks insurable and in certain circumstances we may elect not to obtain insurance to deal with specific risks due to the high premiums associated with such insurance or other reasons. In addition, the nature of these risks is such that liabilities could exceed policy limits, in which event we could incur significant costs that could have a material adverse effect upon our financial condition. Exploration and development risks arise due to the uncertain results of searching for and producing petroleum and natural gas using imperfect scientific methods. These risks are mitigated by using highly skilled staff, focusing exploration efforts in areas in which we have existing knowledge and expertise or access to such expertise, using up-to-date technology to enhance methods and controlling costs to maximize returns. Continuing production from a property, and to some extent the marketing of production therefrom, are largely dependent upon the ability of the operator of the property.Other companies operate some of the properties in which we have an interest and as a result our returns on assets operated by others depends upon a number of factors outside our control.To the extent the operator fails to perform these functions properly, operating income may be reduced.In addition, payments from production generally flow through the operator and there is a risk of delay and additional expense in receiving such revenues if the operator becomes insolvent. Our return on assets operated by others will therefore depend upon a number of factors that may be outside of our control, including the timing and amount of capital expenditures, the operator's expertise and financial resources, the approval of other participants, the selection of technology and risk management practices. In addition to the usual delays in payment by purchasers of oil and natural gas to the operators of the properties, and by the operator to our Operating Entities, payments between any of such parties may also be delayed by restrictions imposed by lenders, delays in the sale or delivery of products, delays in the connection of wells to a gathering system, blowouts or other accidents, recovery by the operator of expenses incurred in the operation of properties or the establishment by the operator of reserves for such expenses. -17- Losses resulting from the occurrence of any of these risks may have a material adverse effect on our business, financial condition, results of operations, prospects and our ability to maintain distributions. The marketability of petroleum and natural gas that may be acquired or discovered by us will be affected by numerous factors beyond our control These factors include demand for petroleum and natural gas, market fluctuations, the proximity and capacity of oil and natural gas pipelines and processing equipment and government regulations, including regulations relating to environmental protection, royalties, allowable production, pricing, importing and exporting of oil and natural gas and political events throughout the world that cause disruptions in the supply of oil. Any particular event could result in a material decline in prices and therefore result in a reduction of our net production revenue. In addition, our oil and natural gas properties, wells and facilities could be subject to a terrorist attack. If any of our properties, wells or facilities are the subject of terrorist attack it could have a material adverse effect on our financial condition. We do not have insurance to protect against the risk from terrorism. Our Board of Directors has discretion in the payment of distributions and may not choose to maintain distributions in certain circumstances The Trust Indenture provides that all of our distributable income at the end of any calendar month including December 31 shall be declared payable and distributed to Unitholders of record on the last day of each such calendar month.The distribution by us of such distributable income is enforceable by such Unitholders of record.However, if this amount is not determined and declared payable in accordance with the rules of the Toronto Stock Exchange, the right to receive this income will trade with the Trust Units.The Trust Indenture provides that this distributable income is allocated to Unitholders for tax purposes and to the extent a Unitholder trades Trust Units in this period, they will be allocated such income but will have disposed of their right to receive such distribution. In addition, the Trust Indenture provides that such distributable income may be paid in Trust Units.The Trust Indenture also provides for the consolidation of the Trust Units in the discretion of our Board of Directors to the pre-distribution number of Trust Units after any pro-rata distribution of additional Trust Units to all Unitholders.Accordingly, the Trust Indenture allows for the payment of distributions in a form other than cash and Unitholders may have taxable income and cash taxes payable. We may participate in larger projects and may have more concentrated risk in certain areas of our operations We manage a variety of small and large projects in the conduct of our business.Project delays may impact expected revenues from operations.Significant project cost over-runs could make a project uneconomic.Our ability to execute projects and market oil and natural gas depends upon numerous factors beyond our control, including: · the availability of processing capacity; · the availability and proximity of pipeline capacity;
